218 Kan. 216 (1975)
542 P.2d 181
In re The Complaint made against ROBERT FARRELL HUDSON by the State Board of Law Examiners.
No. 48,046 Bar Docket No. 4096
Supreme Court of Kansas.
November 12, 1975.

ORDER OF SUSPENSION
WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by ROBERT FARRELL HUDSON, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found that ROBERT FARRELL HUDSON, Wichita, Kansas, failed to handle a matter in behalf of his client in an original action in the court of common pleas and in an appeal of the same action in the district court, thereby permitting default judgment to be entered against his client and subjecting his client to subsequent execution, garnishment, and proceedings in aid of execution; that he failed to carry out his professional responsibilities in a divorce action in not filing a petition and in not preparing a property settlement agreement; and that he thereby violated the following canons of the Code of Professional Responsibility: DR 1-102 (A) (5) and (6), DR 6-101 (A) (2) and (3), and DR 7-101 (A) (2) and (3) (214 Kan. lxxv, lxxxvii), and
WHEREAS, The State Board of Law Examiners made a written recommendation to this Court that said ROBERT FARRELL HUDSON be disciplined by "Suspension of the practice of law for an indefinite period" as provided by Rule No. 207 (n) (3), (215 Kan. iv [Adv. Sheet No. 2]), and
WHEREAS, a copy of the Report, Findings, and Recommendation of the Board, along with the citation, was mailed to ROBERT FARRELL HUDSON by certified mail, pursuant to Rule No. 208 (c) (214 Kan. lviii), and
WHEREAS, since more than twenty (20) days passed after the citation was mailed, and no response was received, said ROBERT FARRELL HUDSON was notified to appear before this Court on November 7, 1975, pursuant to Rule No. 208 (d) (214 Kan. lix) for the imposition of discipline, and
WHEREAS, on the 7th day of November, 1975, said ROBERT FARRELL *217 HUDSON appeared in open court and was permitted to make a statement to the Court relative to the discipline to be imposed, and
WHEREAS, on the 12th day of November, 1975, after consideration of the record and being fully advised of the premises, the Court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court CONSIDERED, ORDERED, AND ADJUDGED that said ROBERT FARRELL HUDSON be and he is hereby disciplined by this Court by suspension of the practice of law for an indefinite period, as of the 12th day of November, 1975, and that he pay the costs of the proceeding. It is further ordered that this ORDER OF SUSPENSION be published in the official Kansas Reports.
By Order of the Court, dated this 12th day of November, 1975.